Pratt, J.
This action was well brought as a suit in equity, as it required, a construction of a will, deed, and certain written agreements between the parties, and the relief prayed for was in part for a specific performance of a contract. The court having obtained jurisdiction could give such relief as the facts proved required. Welles v. Yates, 44 N. Y. 525; Code, § 1207. The question under the contract, whether any further deeds were required, was passed upon at the trial, and it was held that no further conveyance was necessary to perfect the title in the defendant, and therefore all there was left to be done was for the defendant to pay the price he had agreed to pay, and judgment was given accordingly. All persons having any interest in the premises were parties to the suit, and the judgment is conclusive upon all of them. The defendant will have, therefore, under the judgment, a perfect title to what he had agreed to buy when the judgment is executed by payment of the price agreed upon. We do not think the action of Nanny v. Fancher is a bar to this action. It is sufficient to say Unit the parties and the allegations are not the same, and entirely unlike relief is prayed for in this suit. It does not follow that, because the judgment rendered in this suit, to-wit, damages for the price of land, might have been rendered in the former suit, it is.a bar to the present action. The other defendants had a right to be heard upon the question of the construction of the deed and agreement for the purchase, and whether any further conveyance was necessary. The question of costs was discretionary with the trial judge. We find no error sufficient to warrant a reversal of the judgment. It must therefore be affirmed, with costs.